DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by applicant’s representative Sharone R. Godesh, and sent via email on 04/19/2021.
	The application has been amended as follows:

IN THE CLAIMS:
	10. (Currently Amended) The method of claim 1, comprising predicting by the mapping module where in the second FOD the object will reappear.

	11. (Currently Amended) The method of claim 1, comprising predicting by the mapping module when the object will reappear.

	12. (Currently Amended) The method of claim 1, comprising mapping the site based on object reappearance patterns, the mapping predicts if, when or where in the site an object will reappear after disappearing from a certain location in the site.

	17. (Currently Amended) The method of claim 1, comprising counting when a non-permanent object is detected in two FODs at the same time, and identifying as overlapping areas, areas covered by respective two sections of the two FODs having high counts of simultaneous detections of non- permanent objects.

Allowable Subject Matter
Claims 1-8, 10-12 and 14-20 allowed.

The following is an examiner's statement of reasons for allowance:
	The prior art of record do not disclose, with respect to claim 1, the claimed subject matter. Although Koyama (U.S. PG Publication No. 2017/0053191) teaches counting the appearance record of monitored subjects as described in ¶0161 and FIG. 6, they fail to specify a "high probability" of the monitored subject to reappear in a specific field of view within a certain range of time after disappearing from the specified field of view as per currently claimed. Other specific prior art searched by the examiner failed to be specific as claimed in regards to this subject matter.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483